Citation Nr: 1229882	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to April 1971.

These matters come before the Board on appeal from a December 2006 Department of Veterans Affairs (VA) Regional Office (RO) decision that denied service connection for restrictive lung disease and an increased rating for the low back disability.  

In April 2010, the Board denied the Veteran's claim of entitlement to service connection for a respiratory disorder and remanded the claim of entitlement to an increased rating for the thoracolumbar spine disorder.  The claimant appealed the Board's denial of the claim of entitlement to service connection for a respiratory disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the April 2010 decision that denied service connection for a respiratory disorder be vacated and remanded.  In March 2012, the Board remanded the claim of entitlement to service connection for a respiratory disorder for further development.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 20 percent for the thoracolumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to whether the Veteran has had restrictive lung disease since he filed his claim in July 2006.

2.  Competent medical evidence preponderates against finding that the Veteran currently has, or has had, chronic pharyngitis, chronic rhinitis, or sinusitis since he filed his claim in July 2006.

3.  The preponderance of competent and credible objective evidence shows that there is no nexus between a respiratory disorder and service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006, and March 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In August 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The issue was recently readjudicated in a July 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including all identified relevant VA medical records.  The claimant submitted private treatment records.  The RO obtained service treatment records, identified VA treatment records (to include pursuant to the March 2012 Board remand), and Social Security Administration records.  

The Veteran underwent VA respiratory disease and sinus examinations in August 2007 and, pursuant to the April 2010 remand, the Veteran underwent a VA pulmonary examination in April 2012.    

In a March 2010 statement, the Veteran challenged the adequacy of the August 2007 respiratory disease examination.  The JMR noted that the appellant "alleged that the technicians conducting the spirometry portion of his examination did not follow proper procedure, and that another technician told him that his test was complete and he could go home."  JMR, page 2.  The JMR noted that the Board did not discuss this statement.  Id.  Pursuant to the JMR, the Board will now address his statement.  

The claimant, as a lay person, does not have the medical expertise to assert that the technicians did not follow proper procedure.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as for his assertion that he was told that the pulmonary functioning testing was complete, the Veteran is competent to report this but the Board does not find him credible.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The examiner noted that the appellant declined to perform any further testing after the spirometry portion of the tests and blood gases were completed.  The claimant has a financial self-interest in attacking the August 2007 VA examination since the examination report did not contain favorable medical evidence for his claim.  Moreover, at the August 2007 VA spine examination, the examiner noted that the Veteran exhibited better range of motion getting dressed and undressed than he did while being examined for range of motion, and that he had a 5/5 positive Waddell signs, which indicated rather extreme exaggeration on the lumbar spine examination.  Thus, there is medical evidence of malingering, which goes to the appellant's credibility about the nature of the August 2007 VA respiratory disease examination.

In light of the above, the RO/AMC complied with the directives of the March 2012 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  An increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).





Analysis

The April 2012 VA examiner noted that mild restrictive lung disease was diagnosed based on pulmonary function tests in October 1989.  That examiner also indicated that because of the appellant's suboptimal performance on the current pulmonary functioning tests, there was no objective evidence of lung disease.  The competent medical evidence is in equipoise as to whether the Veteran has had restrictive lung disease since he filed his claim in July 2006.  Thus, there is evidence of a current disability.  

Although chronic pharyngitis and chronic rhinitis were diagnosed in November 1968 during active service and the Veteran had sinus symptomatology in service, chronic pharyngitis, chronic rhinitis, and sinusitis have not been diagnosed since the Veteran filed his claim in July 2006.  VA treatment records show no diagnosis of chronic pharyngitis, chronic rhinitis, or sinusitis, nor were any of these disorders diagnosed at a VA examination.  The August 2007 VA examiner noted that there was no evidence of significant rhinitis or sinusitis at this time.  Physical examination showed that the paranasal sinus structures were normal and that the turbinates were normal without any evidence of rhinitis.  The pharynx was normal.  Therefore, that examiner did not diagnose chronic pharyngitis, chronic rhinitis, or sinusitis.

Service treatment records reflect that while the Veteran was treated for colds, sinus problems, allergies, and an upper respiratory infection in service, there was no objective evidence of any chronic lung or respiratory problems other than the problems discussed above that the appellant no longer has.  More importantly, there was no evidence of his current disorder - restrictive airway disease.  While the claimant reported a history of respiratory symptomatology at the separation examination, no pertinent respiratory problems were noted on the physical examination.  The sinuses, mouth, throat, and lungs were normal.  The examining doctor diagnosed no current medical complaints.

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence is against finding a nexus between the current disability and service.  Moreover, there is no competent medical evidence of a continuity of respiratory symptomatology due to the current restrictive lung disease since separation from active duty.

The Board has reviewed the service, private, and VA treatment records, and the August 2007 and April 2012 VA examination reports.  These records do not include any competent or credible objective evidence linking the respiratory disorder to service.  The first objective evidence of a respiratory disorder, diagnosed as restrictive lung disease, was on a private pulmonary function study in 1988 and again in 1989, more than 17 years after discharge from service.  

The August 2007 VA respiratory disease examiner made no specific diagnosis of a lung disorder and, thus, opined that there was no finding of a lung disorder related to service.  

In a January 2012 written brief presentation, the representative asserted that the August 2007 VA examiner did not review the November 1968 service treatment record showing a diagnosis of chronic pharyngitis.  The April 2012 VA respiratory disease examination report shows that the examiner specifically reviewed the November 1968 service treatment records.

The April 2012 VA examiner opined that it is less likely than not that the restrictive lung disease found on pulmonary function testing in October 1989 is related to military service.  That examiner opined that the in-service hay fever, allergic rhinitis, and pharyngitis were less likely than not related to the mild restrictive lung disease.  The April 2012 VA respiratory disease examiner opined that the shortness of breath reported at the March 1971 separation examination was at least as likely as not related to hay fever since the examining physician did not comment on any lung disorder.  

The April 2012 VA examiner opined that the restrictive lung disease was instead at least as likely as not related to kyphoscoliosis and an elevated body mass index of 37 percent with an abdominal girth (circumference) at umbilicus of 53 inches.  The Board notes that the Veteran is not service-connected for kyphoscoliosis and that he has not raised the issue of entitlement to service connection for kyphoscoliosis.  There is also no competent medical evidence that the kyphoscoliosis was caused or aggravated by the thoracolumbar spine degenerative arthritis, degenerative disc disease, and spinal stenosis.  The April 2012 VA examiner added that the Veteran may have had asbestos exposure while working as a mechanic after leaving the military but that asbestosis has never diagnosed.  

As for continuity of symptomatology, the Veteran reported at the August 2007 VA  respiratory disease examination that he has had shortness of breath since active service.  He reported shortness of breath on his separation examination.  The appellant is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a relationship between restrictive lung disease and continuous shortness of breath is not one as to which the Veteran's observation is competent since he is a lay person.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the April 2012 VA examiner's opinion who in essence rejected this reporting of continuity of shortness of breath symptomatology by opining that the restrictive lung disease was not related to service.

The only other evidence linking the respiratory disorder to service is the statements of the Veteran.  Restrictive lung disease is a disorder for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as shortness of breath, he is not competent to offer a medical opinion linking the respiratory disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a respiratory disorder; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for respiratory disorder is denied.


REMAND

In the April 2010 remand, the Board directed the RO to schedule the Veteran for a VA examination to the current severity of the thoracolumbar spine disorder.  One day before the appellant's scheduled examination, he contacted VA and indicated that he could not afford to travel to the examination the next day.  He noted that he would be receiving more money the following week.  The Board interprets the claimant's comments as a request to reschedule the examination for when it was more affordable to travel.  The Veteran should be afforded another opportunity for a VA examination.

The Veteran filed his claim for an increased rating in July 2006.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.  Although the Veteran has been asked to identify treatment for his thoracolumbar spine disorder, he has not been explicitly asked to identify all treatment from July 2005 to the present.  He should be afforded that opportunity.  

The Board also notes that the Veteran was last treated at the Biloxi VA Medical Center in June 2012.  Any additional records from that facility since June 2012 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all treatment for his thoracolumbar spine disorder since July 2005.    Regardless of the claimant's response, the RO must attempt to obtain all VA treatment records from the Biloxi VA Medical Center from June 2012  to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination.  The claims folder and the VA medical records on Virtual VA are to be made available to the examiner to review.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each question or instruction posed, and should comment on the reliability of the all clinical findings observed.  If the examiner finds that it is not feasible to answer any question, he or she should so indicate and include an explanation.  With regard to the  orthopedic component of the examination, the examiner should respond to the following:  

I.  Note any limitation of motion in the thoracolumbar spine.  

II.  Indicate whether the lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

III.  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the lumbosacral spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

With regard to the neurological component of the examination, the examiner should:  

I.  Identify any neurological complaints or findings attributable to the lumbar spine, including whether there is any bowel or bladder impairment related to the low back disability, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the lumbar spine.  

II.  Note whether any intervertebral disc syndrome that may be present results in incapacitating episodes and indicate the total duration of any of these episodes.  

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the issue remaining on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


